Citation Nr: 0101681	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-21 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
impaired visual acuity of the left eye.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection loss of visual acuity, left eye.  The 
veteran appealed, and in November 1997 and July 1999 the 
Board remanded the claim for additional development.  In 
August 2000, the RO affirmed its denial.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1986, the RO 
denied a claim of entitlement to service connection for loss 
of visual acuity of the left eye.

2.  The evidence received since the RO's March 1986 decision, 
which denied service connection for loss of visual acuity of 
the left eye, which was not previously of record, and which 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for loss of visual acuity of the left eye. 


CONCLUSIONS OF LAW

1.  The RO's March 1986 decision, in which the RO denied a 
claim of entitlement to service connection for loss of visual 
acuity of the left eye due to service, became final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's March 1986 decision denying the appellant's claim for 
loss of visual acuity of the left eye, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in March 1986, the RO denied a 
claim for loss of visual acuity of the left eye.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

The veteran subsequently filed to reopen his claim, and in 
May 1993, the RO determined that no new and material evidence 
had been submitted to reopen the claim for loss of visual 
acuity of the left eye.  The veteran has appealed.  

For the reasons provided below, the Board finds that the 
veteran's claim of service connection for loss of visual 
acuity of the left eye must be reopened.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's March 
1986 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's March 1986 
decision included the veteran's claim and letters, in which 
he asserted that his current loss of visual acuity in the 
left eye was attributable to treatment for blurred vision and 
a fever during service.

The veteran's service medical records did not show 
complaints, treatment or a diagnosis involving the eyes.  
These records show treatment over several months for GNID 
(gram-negative intracellular diplococci) between 1970-71, and 
a cough in June 1970.  The veteran's separation examination 
report, dated in March 1971, showed that his eyes, pupils and 
ocular motility were all clinically evaluated as normal, and 
that his ophthalmoscopic examination was normal.  Distant 
vision was recorded as 20/20, bilaterally.  A chest X-ray was 
apparently unremarkable.  

The relevant post-service medical evidence included a 
December 1985 VA examination report, which showed that the 
veteran complained of blurred vision.  He stated that he had 
noticed that he was going blind in mid-1970, and that he had 
gone to a hospital in Long Binh.  On examination, impaired 
left eye vision was found.  A chest X-ray from August 1985 
was reportedly normal.  The relevant diagnoses were left eye 
macular scar, possible histoplasma, and left optic atrophy.  

In its March 1986 decision, the RO determined that the 
evidence did not warrant the conclusion that the veteran's 
loss of visual acuity of the left eye was related to his 
service, and denied service connection for loss of visual 
acuity of the left eye.  At the time of the RO's March 1986 
decision, there was no competent evidence of a nexus between 
the veteran's service and his loss of visual acuity of the 
left eye.  The Board further notes that at the time of the 
RO's March 1986 decision, the veteran's service medical 
records did not show hospitalization for a fever during 
service, and the RO was unable to verify the veteran's claim 
that he was hospitalized for a fever during service.  

Evidence received since the RO's March 1986 decision includes 
records from several private health care providers, VA 
outpatient treatment reports, dated in 1980, a statement from 
the veteran's wife, two lay statements, and written 
statements and articles submitted by the veteran.  Of 
particular note, the submitted evidence includes two lay 
statements in which the authors assert that they served with 
the veteran in Vietnam, and that they recall visiting the 
veteran in the hospital in the Spring of 1970 while in 
Vietnam.  An individual "sick slip" (DD Form 689), dated in 
April 1970, indicates that the veteran had a fever and pains 
in his joints.  Records from the Brooklyn Eye & Ear Hospital 
(BEEH), dated between August 1972 and 1977, show treatment 
for eye symptoms beginning in August 1972, with notations of 
macular lesions, and vision in the left eye (OS) noted to be 
5/400 and 8/400.  A chest X-ray was within normal limits.  A 
"histo" test revealed a 12 millimeter (mm.) raised lesion 
and 20 mm. of induration.  These records show that the 
veteran's left eye vision subsequently improved with 
treatment, and note left eye retinal scarring, scarring of 
the macula of the left eye, that the macula of the left eye 
was destroyed, and acute choroiditis.  A July 1974 report 
indicates that the veteran's diagnosis was old left eye 
chorioretinitis, and that his prognosis was permanent left 
eye vision loss.  The veteran underwent additional left eye 
treatment at BEEH in 1977, with diagnoses that included old 
left eye chorioretinitis, left eye optical atrophy, and left 
eye vitreous detachment.  

Also of note, a letter from Franklin H. Spirn, M.D., dated in 
September 1992, shows that Dr. Spirn states that he treated 
the veteran between August and October of 1972, and that the 
veteran had a history of redness of the left eye associated 
with blurred vision while serving in Vietnam.  He stated that 
in August 1972 the veteran's left eye vision was 20/400 and 
that he had an inflammatory scar on the macula of his left 
eye.  The veteran reportedly tested positive for 
histoplasmosis.  He further stated that the veteran continued 
to have blurred vision, and that the veteran's retinal 
problems were "service connected."  In a February 2000 
letter, Dr. Spirn stated that the veteran was treated for 
three weeks in Vietnam in 1972 for a fever of unknown origin.  
He further stated that the veteran developed an episode of 
acute chorio-retinopathy in the left eye which was associated 
with vision loss after returning from Vietnam in 1972.  His 
blood tests were positive for histoplasmosis.  Dr. Spirn 
concluded that the veteran's episodes of chorio-retinitis was 
most likely due to histoplasmosis which he contracted in 
Vietnam.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously stated, in March 1986, the RO denied the claim, 
essentially for lack of nexus between loss of visual acuity 
of the left eye and the veteran's service.  The RO was unable 
to verify the veteran's claim that he was hospitalized for a 
fever during service.  The submitted evidence includes 
records of left eye treatment beginning in August 1972, about 
one year and three months after separation from service.  
These records show that the veteran had substantial left eye 
pathology.  In addition, two letters from Dr. Spirn indicate 
that the veteran's loss of visual acuity in the left eye is 
associated with histoplasmosis incurred during service.  
Finally, two lay statements and a service record (a "sick 
slip") indicate that the veteran was treated for a fever and 
joint pains during service.  This evidence was not of record 
at the time of the RO's March 1986 decision, and is "new " 
within the meaning of 38 C.F.R. § 3.156.  In addition, the 
lay statements regarding inservice hospitalization, combined 
with the aforementioned April 1970 "sick slip," is evidence 
of an inservice hospitalization for a fever.  Finally, Dr. 
Spirn's letters are medical evidence of a link between the 
veteran's current loss of visual acuity of the left eye and 
his service.  The Board therefore finds that the lay 
statements, the "sick slip," and Dr. Spirn's letters 
pertain to the evidentiary defects which were the basis for 
the RO's March 1986 decision, and that they therefore bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for impaired visual acuity 
of the left eye is reopened; the appeal is granted to this 
extent only and is subject to the following development.  


REMAND

The Board initially notes that despite three requests to the 
National Personnel Records Center (in December 1985, May 1997 
and September 1997) the RO has been unable to obtain service 
medical records involving the veteran's treatment for a fever 
in early 1970.  However, there is substantial and 
uncontroverted evidence in favor of this aspect of the 
veteran's claim.  

The Board further notes that the veteran has asserted that he 
was treated at the VA Medical Center (VAMC) in New York, New 
York, for left eye symptoms shortly after service, in 1971.  
However, the RO has been unable to obtain these records.  In 
July 2000, the RO sent notice to the veteran that the records 
of claimed treatment were unobtainable.  

The veteran essentially contends that he contracted 
histoplasmosis during his military service, which caused his 
current impaired visual acuity of the left eye.  
Specifically, he argues that during military service, he was 
stationed in Vietnam, an area of high incidence of 
histoplasmosis.  He further argues that during service he was 
treated for a fever, which could be associated with 
histoplasmosis.  He has submitted articles in support of his 
claim which note, in part, that histoplasmosis is 
asymptomatic in most cases.  

Histoplasmosis is an infection resulting from inhalation or, 
infrequently, the ingestion of spores of Histoplasma 
capsulatum.  Johnson v. Derwinski, 3 Vet. App. 16, 17 (1991); 
Norris v. West, 11 Vet. App. 219, 221 (1998).

In summary, the veteran's service medical records do not show 
treatment for a left eye condition.  The first evidence of 
left eye symptoms is dated in August 1972, about 15 months 
after separation from service.  In addition, although Dr. 
Spirn has stated that the veteran's left eye condition is the 
result of histoplasmosis incurred during service, the 
probative value of his opinions is weakened by the fact that 
they are not shown to have based on a review the veteran's C-
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  

Determining the etiology of histoplasmosis appears to be a 
difficult question, and this claim therefore involves a 
complex issue of medical causation.  Given the complexities 
of this claim, the Board finds that an etiological opinion 
may be of considerable assistance to VA, and should be 
obtained prior to the adjudication of the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that where the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion).  The physician should 
be advised that a discussion of the incubation period of 
histoplasmosis may be of particular assistance to the Board.  
See Johnson, 3 Vet. App. at 18.  The physician should also 
discuss whether any of the veteran's inservice medical 
treatment, to include a fever in April 1970, is persuasive 
evidence of histoplasmosis infection.  

The claim is therefore REMANDED to the RO for the following 
development:

1.  The RO should arrange for the claims 
folder and a copy of this REMAND to be 
reviewed by a qualified physician.  The 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current impairment 
of visual acuity in the left eye is 
etiologically related to any disease in 
or incident of service.  A detailed 
review of the veteran's history is 
requested.  The physician is advised that 
a discussion of the incubation period of 
histoplasmosis may be of particular 
assistance to the Board, and that he 
should discuss whether any of the 
veteran's inservice medical treatment, to 
include a fever in April 1970, is 
persuasive evidence of histoplasmosis 
infection.  Also, it is requested that 
the examiner address the likelihood of 
infection while in Vietnam versus the 
possibility of infection while in New 
York and Brooklyn.  Detailed reasons and 
bases for all opinions reached should be 
legibly recorded.  All additional 
information necessary for the physician 
to reach his or her determination should 
be provided upon request.  All opinions, 
and the bases therefor, should be set 
forth in a detailed report.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of impaired visual acuity of 
the left eye on a de novo basis.  

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes that he has impaired 
visual acuity of the left eye as a result 
of his service, that evidence must be 
submitted by him to the RO.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



